Citation Nr: 0310579	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for an 
auriculoventricular heart block with myocardial damage, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Board remanded this 
case to the RO for further development in July 2000 and 
August 2002, and the case has since been returned to the 
Board.

In May 2003, the Board denied two of the issues the veteran 
had appealed and ordered development within the Board of the 
issue listed above.  


REMAND

Under regulations issued after the enactment of the Veterans 
Claims Assistance Act of 2000, and at the direction of the 
Secretary, the Board began conducting evidentiary development 
of appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  

As set forth above, consistent with these new duty-to assist 
regulations, after reviewing the veteran's case, the Board 
determined that additional evidentiary development was 
warranted.  Prior to the development being done, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain an appellant's waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In December 2001, the veteran underwent a VA genitourinary 
examination.  This examination revealed, among other things, 
that the veteran had an estimated work capacity of 
approximately 5 METs.  Under 38 C.F.R. § 4.104, Diagnostic 
Code 7015 (2002), however, the critical question in 
determining whether a higher evaluation is warranted is 
whether the veteran has a work capacity of at least 5 METs, 
and this matter was not addressed by the examination.  The 
examiner also did not address frequency of Stokes-Adams 
attacks annually; this is a criterion for a higher evaluation 
under 38 C.F.R. § 4.104, Diagnostic Code 7015 (1996), which 
is still applicable under Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Moreover, the examiner recommended a 
two-dimensional echocardiogram of the veteran, but it does 
not appear from the record that this testing was ever 
performed.  For all of these reasons, the Board finds the 
December 2001 VA examination report to be incomplete.

Accordingly, this case is REMANDED back to the RO for the 
following action:

1.  The RO should furnish the veteran 
with a letter containing a discussion of 
the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), with 
specific information about the type of 
evidence needed to substantiate his claim 
and the relative duties of the veteran 
and the VA in obtaining such evidence.  

2.  Then, the RO is requested to make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA cardiovascular examination.  
The claims folder should be sent to the 
examiner for review.  
The examination must include a two-
dimensional echocardiogram, as 
recommended in the December 2001 VA 
examination report.  Additionally, the 
examiner must provide specific 
information as to the following:  (1) 
whether the veteran suffers from Stokes-
Adams attacks several times a year, 
despite medication; (2) the number of 
episodes, if any, of acute congestive 
heart failure that have occurred in the 
past year; (3) the degree of workload (in 
terms of METs) that results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
with specification as to whether the 
workload is (a) greater than 5 METs but 
not greater than 7 METs, (b) greater than 
3 METs but not greater than 5 METs, or 
(c) 3 METs or less; and (4) whether there 
is evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram, or x-ray.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
typewritten report.

3.  The RO should then review the 
examination report to ensure that the 
examination report fully addresses the 
questions set forth in Paragraph 2 of 
this REMAND.  If the report is incomplete 
in any way, it should be returned to the 
examiner for completion.

4.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for an 
auriculoventricular heart block with 
myocardial damage.  If the determination 
remains in any way unfavorable to the 
veteran (e.g., less than a complete grant 
of the benefit sought on appeal), the RO 
should furnish him with a Supplemental 
Statement of the Case addressing his 
claim under 38 C.F.R. § 3.159 and the 
prior and revised provisions of 
Diagnostic Code 7015.  The veteran should 
then be allowed the appropriate period of 
time in which to respond before this case 
is returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




